                        Case 1:20-cv-08924-CM Document 117 Filed 04/06/21 Page 1 of 3




GEORGIA M. PESTANA                               THE CITY OF NEW YORK
Acting Corporation Counsel
                                                 LAW DEPARTMENT
                                                   100 CHURCH STREET
                                                NEW YORK , NEW YORK 10007
                                                                                       April 6, 2021
           By ECF
           Honorable Colleen McMahon
           United States District Judge
           United States District Court
           Southern District of New York
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street
           New York, New York 10007

                      Re:    In re: New York City Policing During Summer 2020 Demonstrations,
                             No. 20 Civ. 8924
                             This Filing Relates to All Cases

           Your Honor:

                   We are Senior Counsels in the Office of Georgia M. Pestana, Acting Corporation
           Counsel of the City of New York, and the attorneys assigned the defense in the above-referenced
           matters. We write in response to plaintiffs’ request for an extension of time to file an opposition
           and for extra pages. Both requests should be denied.

                    On February 22, 2021, this Court set a short briefing schedule for defendants’ anticipated
           motion to dismiss. ECF No. 40. The Court also gave defendants only 4 days to provide all
           plaintiffs with a letter detailing the basis for any anticipated motion to dismiss the municipal
           liability claims laid out in the consolidated cases. (Conf. Trans. 17:4-12.) Defendants did so. On
           March 5, 2021, plaintiffs then amended their complaints. Despite the tremendous burden, which
           the Court has recognized, that the rocket docket and tight motion schedule has imposed on
           defense counsel, defense counsel worked diligently to: (1) condense six separate complaints and
           draft one consolidated motion; and (2) adhere to the Court’s schedule. (Conf. Trans. 25:16-21.)
           Now plaintiffs—whose table is fully staffed with presumably competent counsel—places
           defendants at a disadvantage by asking for more time and more pages.

                   The Court should not allow it. Plaintiffs offer no meaningful reason why this extension of
           time is necessary beyond “coordination” and allowing all plaintiffs to respond. ECF No. 116 at 1.
           But the opposition is not due until April 16, 2021, nearly a week and a half from today. And
           plaintiffs were served with the motion more than a week ago. They have had, and still have,
           more than enough time to “coordinate.” And defendants limited their arguments to 25 pages
           despite the fact they were moving to dismiss claims set forth in six complaints. So it is unclear
           why plaintiffs may need more pages than that to respond. Plaintiffs’ letter is simply devoid of
           any real reasons.
          Case 1:20-cv-08924-CM Document 117 Filed 04/06/21 Page 2 of 3




        Instead, half of plaintiffs’ letter appears to be an attempt to reiterate and undercut
defendants’ position. ECF No. 116 at 2. To be sure, defendants certainly could have asked more
time or more papers. But defendants did not. Rather, defendants took the Courts Individual Rules
of Practice and strong instructions at the conference to heart. Defendants followed the rules and
the Court’s clear order. Defendants got the job done on time and in 25 pages. That defendants are
represent by one law firm (three attorneys) and not multiple law firms (thirty attorneys) should
not be exploited as a reason to grant plaintiffs’ request. 1 It should be a reason to deny it. 2

       Even more troubling is that Sow plaintiffs have indicated that they will be filing their own
request for an extension of time and own opposition. The Court should dissuade them from doing
so and disregard any opposition that is filed separately from the consolidated brief. To the extent
the Sow plaintiffs file any such request, defendants will formally oppose it.

        Defendants would be prejudiced by this request for extra pages and time. While
defendants explain why the request for extra time is prejudicial in the paragraph below,
defendants address the extra pages here. Simply, defendants limited their arguments. Defendants
did so in breadth and scope: raising the defense’s best arguments for dismissal and winnowing
the rest. 3 Had defendants known that the Court would freely grant more pages, defendants would
have asked for 50, maybe more. Defendants responded to six complaints—7 pages; 30 pages; 37
pages; 62 pages; 83 pages and 89 pages; equaling 308 pages in total—in 25 pages. Defendants
did so by restraining their arguments and carefully following the Court’s Individual Rules and
Practices, which provide guidance on how to comply with the page limits. Plaintiffs should do
the same. Should the Court grant plaintiffs’ request, the Court would be allowing plaintiffs to put
forth a more robust opposition than the moving papers that defendants have submitted (and in
more time). That is unjust. Defendants should not be penalized for simply following the rules
that the Court set.



1
  Plaintiffs say that defendants received and requested additional time for the individual
defendants to file a motion. ECF No. 116. That is not totally accurate. Defendants request was
to “answer or otherwise respond.” ECF No. 108. That request did not in any way disrupt the
briefing schedule at hand; nor did it somehow impact the amount of pages. That request is not
relevant to the instant one. Regardless, most of the individual officers have not even been served
with process yet.
2
  Moreover, plaintiffs say defendants had the benefit of a “substantial extension” to respond to
several of the complaints. Again, this is not relevant. And not true. In all of these cases, plaintiffs
filed amended complaints on March 5, 2021. Pursuant to Rule 15(a)(3), defendants’ answer
would be due in 14 days; the motion was due in 21 days. A seven day enlargement of time—
granted sua sponte by the Court—is certainly not “substantial” nor is it an “extension,” per se.
(Even if plaintiffs are referring to the original complaints, in Sierra, defendants were not served
until January 28, 2021, so any answer would not be due February 18, 2021. Sierra, ECF No. 20,
21. At which point, these actions were staying pending the conference. ECF No. 33.)
3
  For instance, the Sow plaintiffs bring a selective enforcement claim. While defendants may
have chosen to move to dismiss it, due to page limitations, defendants did not.
         Case 1:20-cv-08924-CM Document 117 Filed 04/06/21 Page 3 of 3




        If the Court is inclined to grant plaintiffs’ request, then the proposed schedule that
plaintiffs have provided is not practical for defendants. That schedule assumed that plaintiffs
would file one consolidated opposition that was 25 pages long on April 16, 2021. That schedule
did not account for one 35 page opposition in five of the consolidated cases and a perhaps 25
page opposition in the sixth case. Moreover, defense counsel has adjusted their schedule to
accommodate for this motion’s briefing schedule, which has required planning and time
allocation. So forcing defendants to file a reply to an essentially 60 page opposition on May 7,
2021 is not only unfair, it is also truly undoable. Should the Court allow plaintiffs to do as they
request—more time, more pages—then defendants need until May 28, 2021 to reply and
defendants need at least 25 pages for any reply.

       Thus, the Court should deny plaintiffs’ request for an extension of time to file an
opposition; and request for excess pages; and any request by the Sow plaintiffs to file a separate
opposition.

       Thank you for your consideration herein.

                                                     Respectfully submitted,


                                                     Brachah Goykadosh
                                                     Elissa Jacobs
                                                     Dara Weiss
                                                     Senior Counsels
                                                     Special Federal Litigation Division
